DETAILED ACTION
Claims 35-53 and 55 are presented for examination.
Claims 1-34 and 54 are canceled.
Claim 55 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2020, 12/08/2020, 08/31/2021, 08/31/2021, 11/04/2021, 11/15/2021, and 01/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 35-46 and 49-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu, U.S. Publication No. 2015/0043562, in view of Werb et al., (hereinafter Werb), U.S. Publication No. 2008/0036589.

As per claim 35, Shu discloses a control device configured to communicate on a network [fig. 2, paragraphs 0039, 0041, a control device configured to communicate on a network (STA1 is triggered to perform active scanning on a WiFi network)], the control device comprising: 
a wireless communication circuit configured to transmit and receive messages [paragraphs 0005, 0039, 0041, a wireless communication circuit configured to transmit and receive messages (STA is used for transmitting network discovery messages, that is, the Probe request and the Probe responses)]; and 
a control circuit [paragraphs 0039, 0047, 0057, 0058, 0060, a control circuit (STA1 is triggered to perform active scanning on a WiFi network)] configured to initiate an attachment procedure with a device to enable the control device to communicate messages with the device on the network [fig. 2, paragraphs 0004, 0039, 0041, a control circuit configured to initiate an attachment procedure (perform active network scanning) with a device (WiFi AP (access point, access point)) to enable the control device to communicate messages (Probe request message and a Probe response message) with the device on the network (perform active network scanning))], the control device configured to transmit a first attachment message at the end of a period of time that begins when the attachment procedure is initiated [fig. 2, paragraphs 0039-0041, 0044, transmit a first attachment message at the end of a period of time that begins when the attachment procedure is initiated (STA1 that is to perform active network scanning receives a Probe request sent by another STA (for example, the STA2) during the period of time of channel detection (t3-t1))]; 
wherein, when a second attachment message is received from another control device on the network before the first attachment message is transmitted [fig. 2, paragraphs 0034, 0039-0041, 0047, wherein, when a second attachment message is received from another control device on the network before the first attachment message is transmitted (second network probe request message sent by another station, delaying, by the station, sending the first network probe request message)], the control circuit is configured to increase the period of time until the first attachment message is transmitted [fig. 1, 3, 6, paragraphs 0013, 0039-0041, 0049, 0052, increase the period of time until the first attachment message is transmitted (delaying, by the station, the first network probe request message)].
Shu does not explicitly discloses initiate an attachment procedure with a router device to enable the control device to communicate messages with the router device on the network.
However, Werb teaches initiate an attachment procedure with a router device to enable the control device to communicate messages with the router device on the network [fig. 1, paragraphs 0038, 0049, 0080, 0100, initiate an attachment procedure with a router device to enable the control device to communicate messages with the router device on the network (initiate communications with a Parent (Router 2 or Gateway 3) and vice versa; Routers is each constructed and arranged to transmit and receive wireless signals for communication)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Shu by initiating an attachment procedure with a router device as taught by Werb because it would provide the Shu's method with the enhanced capability of ensuring that communication for each node is maintained [Werb, paragraphs 0047, 0062].

As per claim 36, Shu discloses the control device of claim 35, wherein the control circuit is configured to start a back-off timer when the attachment procedure is initiated, the control circuit configured, when the back-off timer expires, to: 
transmit the first attachment message when the second attachment message is not received while the back-off timer is running [paragraphs 0039, 0040, 0058, transmit the first attachment message when the second attachment message is not received while the back-off timer is running (if the second probe response message is not received, .., after the preset period of time is reached, send the first network probe request message)], and 
restart the back-off timer when the second attachment message is received while the back-off timer is running [paragraphs 0031, 0034, 0039, restart the back-off timer when the second attachment message is received while the back-off timer is running (period of time starting with a moment when the second network probe request message)].

As per claim 37, Shu discloses the control device of claim 36, 
wherein each of the second attachment messages comprises at least one of a parent request message or a link-request message [paragraphs 0034, 0037, 0054, 0055, wherein each of the second attachment messages comprises at least one of a parent request message or a link-request message (the second probe response message or the another message used for wireless network discovery; station that needs to perform network discovery needs to detect to whether a network probe request message sent by another station exists on a channel)].

As per claim 38, Shu discloses the control device of claim 37, Shu does not explicitly discloses wherein the control circuit is configured to count a first number of parent request messages that are received while the back-off timer is running, and a second number of link-request messages that are received while the back-off timer is running.
However, Werb teaches wherein the control circuit is configured to count a first number of parent request messages that are received while the back-off timer is running, and a second number of link-request messages that are received while the back-off timer is running [paragraphs 0115, 0116, 0177, 0214, 0246, 0270, 0419, wherein the control circuit is configured to count a first number of parent request messages that are received while the back-off timer is running, and a second number of link-request messages that are received while the back-off timer is running (Beacon_Count; hop count)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Werb, paragraphs 0047, 0062].

As per claim 39, Shu discloses the control device of claim 38, 
wherein, when the back-off timer expires and at least one parent request message or link-request message is received while the back-off timer is running [Abstract, paragraphs 0039, 0040, wherein, when the back-off timer expires and at least one parent request message or link-request message is received while the back-off timer is running (back-off time window ends)].
Shu does not explicitly discloses the control circuit is configured to restart the back-off timer with an amount of time that is dependent upon the first number of parent request messages that are received and the second number of link-request messages that are received.
However, Werb teaches wherein the control circuit is configured to count a first number of parent request messages that are received while the back-off timer is running, and a second number of link-request messages that are received while the back-off timer is running [paragraphs 0115, 0116, 0177, 0214, 0246, 0270, 0419, wherein the control circuit is configured to count a first number of parent request messages that are received while the back-off timer is running, and a second number of link-request messages that are received while the back-off timer is running (Beacon_Count; hop count)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Werb, paragraphs 0047, 0062].

As per claim 40, Shu discloses the control device of claim 39, Shu does not explicitly discloses wherein the amount of time is calculated as a weighted sum of the first number of parent request messages that are received and the second number of link-request messages that are received.
However, Werb teaches wherein the amount of time is calculated as a weighted sum of the first number of parent request messages that are received and the second number of link-request messages that are received [paragraphs 0201, 0269, 0283, 0365, 0402, wherein the amount of time is calculated as a weighted sum of the first number of parent request messages that are received and the second number of link-request messages that are received (primary and secondary path weights to the information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Shu by including a weighted sum of the first number of parent request messages as taught by Werb because it would provide the Shu's method with the enhanced capability of ensuring that communication for each node is maintained [Werb, paragraphs 0047, 0062].

As per claim 41, Shu discloses the control device of claim 40, Shu does not explicitly discloses wherein the second number of link-request messages may be weighted greater than the first number of parent request messages in the weighted sum.
paragraphs 0283, 0352, 0365, wherein the second number of link-request messages may be weighted greater than the first number of parent request messages in the weighted sum (classify messages as low priority or high priority)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Shu by including the second number of link-request messages as taught by Werb because it would provide the Shu's method with the enhanced capability of ensuring that communication for each node is maintained [Werb, paragraphs 0047, 0062].

As per claim 42, Shu discloses the control device of claim 36, wherein the control circuit is configured to count a number of second attachment messages that are received while the back-off timer is running; and 
wherein, when the back-off timer expires and at least one attachment message is received while the back-off timer is running [paragraphs 0039, 0040, 0058, wherein, when the back-off timer expires and at least one attachment message is received while the back-off timer is running (if the second probe response message is not received, .., after the preset period of time is reached, send the first network probe request message)], the control circuit is configured to restart the back-off timer with an amount of time that is dependent upon the number of second attachment messages that are received [paragraphs 0031, 0034, 0039, configured to restart the back-off timer with an amount of time that is dependent upon the number of second attachment messages that are received (period of time starting with a moment when the second network probe request message)].

As per claim 43, Shu discloses the control device of claim 35, 
wherein the control circuit is configured to start a back-off time when the attachment procedure is initiated, the control circuit configured to transmit the first attachment message when the back-off timer expires [fig. 2, paragraphs 0034, 0039-0041, 0047, wherein the control circuit is configured to start a back-off time when the attachment procedure is initiated, the control circuit configured to transmit the first attachment message when the back-off timer expires (second network probe request message sent by another station, delaying, by the station, sending the first network probe request message)] and increase the back-off timer when the second attachment message is received before the back-off timer expires [fig. 1, 3, 6, paragraphs 0013, 0039-0041, 0049, 0052, increase the back-off timer when the second attachment message is received before the back-off timer expires (delaying, by the station, the first network probe request message)].

As per claim 44, Shu discloses the control device of claim 43, 
wherein the second attachment message comprises at least one of a parent request message or a link-request message [paragraphs 0034, 0037, 0054, 0055, wherein each of the second attachment messages comprises at least one of a parent request message or a link-request message (the second probe response message or the another message used for wireless network discovery; station that needs to perform network discovery needs to detect to whether a network probe request message sent by another station exists on a channel)].

As per claim 45, Shu discloses the control device of claim 44, 
wherein the control circuit is configured to increase the back-off timer by a first amount when a parent request message is received before the back-off timer expires [fig. 2, paragraphs 0034, 0039-0041, 0047, wherein the control circuit is configured to increase the back-off timer by a first amount when a parent request message is received before the back-off timer expires (second network probe request message sent by another station, delaying, by the station, sending the first network probe request message)], and by a second amount greater than the first amount when a link- request message is received before the back-off timer expired [fig. 1, 3, 6, paragraphs 0013, 0039-0041, 0049, 0052, by a second amount greater than the first amount when a link- request message is received before the back-off timer expired (delaying, by the station, the first network probe request message)].

As per claim 46, Shu discloses the control device of claim 35, Shu does not explicitly discloses wherein the control circuit is configured to become a leader device when a response message to the parent request message is not received, and to attach to at least one child device.
However, Werb teaches wherein the control circuit is configured to become a leader device when a response message to the parent request message is not received, and to attach to at least one child device [paragraphs 0041, 0044, 0049, 0228, wherein the control circuit is configured to become a leader device when a response message to the parent request message is not received, and to attach to at least one child device (parent-child relationships; node may perform one or more connectivity assessments and choose one or more parents)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Shu by including a leader device when a response message to the parent request message as taught by Werb because it would provide the Shu's method with the enhanced capability of ensuring that communication for each node is maintained [Werb, paragraphs 0047, 0062].

As per claim 49, Shu discloses the control device of claim 35, 
wherein the control circuit is configured to initiate the attachment procedure at the end of a coordinated startup time from when the control device is powered up [paragraphs 0032, 0040-0042, wherein the control circuit is configured to initiate the attachment procedure at the end of a coordinated startup time from when the control device is powered up].

As per claim 50, Shu discloses the control device of claim 49, 
wherein the control circuit is configured to determine the coordinated startup time based on a unique identifier of the control device [paragraphs 0035, 0040, 0041, 0043, wherein the control circuit is configured to determine the coordinated startup time based on a unique identifier of the control device (network information identifiers)].

As per claim 51, Shu discloses the control device of claim 49, 
wherein the control circuit is configured with the coordinated startup time during a claiming procedure [paragraphs 0040-0042, wherein the control circuit is configured with the coordinated startup time during a claiming procedure (period of time comprising the delay time)].

As per claim 52, Shu discloses the control device of claim 35, 
wherein the control circuit is configured to initiate the attachment procedure when the control device is powered up [paragraphs 0034, 0040, 0042, wherein the control circuit is configured to initiate the attachment procedure when the control device is powered up (initiates the Scan request)].

As per claim 53, Shu discloses the control device of claim 35, 
wherein the control circuit is configured to increase the period of time by an amount of time that is dependent upon a message type of the second attachment message [fig. 2, paragraphs 0034, 0039-0041, 0043, wherein the control circuit is configured to increase the period of time by an amount of time that is dependent upon a message type of the second attachment message].

As per claim 55, Shu discloses the control device of claim 53, 
wherein the message type comprises one of a parent request messages or a link request message [paragraphs 0034, 0037, 0054, 0055, wherein the message type comprises one of a parent request messages or a link request message (type of message includes a beacon message; the second probe response message or the another message used for wireless network discovery; station that needs to perform network discovery needs to detect to whether a network probe request message sent by another station exists on a channel)].

Allowable Subject Matter
Claims 47 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qiu, U.S. Patent 10,813,058 discloses wherein the terminal device transmits the probe frame and a timer is started.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469